Title: To George Washington from William Savage, 3 July 1768
From: Savage, William
To: Washington, George



Sir
Dumfries 3d July 1768

I recd yr favor of the 28th June, which I showed to Mrs Savage, after some little consideration she again repeatedly assured me that as her desire to revoke the Bond was perfectly voluntary, that she wou’d take every method which you & Mr Fairfax cou’d possibly desire to convince you both that it was so & also make you perfectly secure in Joining her to relinquish the Bond. It gives me some uneasiness for fear you shou’d think that I am in the least Urgent in this affair, But this uneasiness is much lessened in my full satisfaction that you wd find upon the strictest Enquiry that this is quite a Voluntary step in Mrs Savage, with these Sentiment’s I think Sir I might stand excused in avoiding payment particularly as Mrs Savage has in as effectual a manner as she cou’d without the Concurrence of her Trustees revoked her Right—But when I reflect that it is very unreasonable that either You or Mr Fairfax shoud receive the least trouble that cou’d be avoided in a Trust which You both have undertaken to serve Mrs Savage, & that whatever reason’s you may have against Joining her Revocation of the Bond must be also to serve her I am almost induced to forego any immediate advantage & offer her any inconvency that may attend the refusal of Her Voluntary offer—But still I flatter myself that You & Mr Fairfax will upon further reflection think with me (&

in this case I think I have perfectly divested myself of any Kind of prejudice in Judging of it) that when the Person for whose sole Benefit & advantage a Trust was Created has a desire to renoince or revoke the same that it is to be reasonably expected the Trustees can have no sort of objection—In the mean time I acknowledge the Justness of the demand of £100 payable last January & shall take some speedy opportunity to make payment. I am Sir very respectfully Yr most obedt Servt

Wm Savage

